DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20” has been used to designate both “combustion engine” and “a distance between the head 22 and the top of the valve cover” (see Fig. 1 and paragraph [0026] of applicant’s disclosure as originally filed).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 13 – 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In Reference to Claim 13
This claim recites the limitation “the engine braking” which lacks sufficient antecedent basis in the claim.

Claims 14 and 15 are rejected by virtue of their dependency from claim 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 – 3 and 9 – 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2015/0144096 to Meneely et al. (Meneely).
Meneely teaches (see Meneely and Fig. XX below):
In Reference to Claim 1
A combustion engine comprising:
A head (Fig. 1 – reference character H); and
A rocker assembly (10) including:
A rocker shaft (Fig. 11A – reference character 20) including a pressure reservoir (77);
A pedestal support (Fig. 1 – reference characters 25, 27) fastened to the head, the pedestal support configured to support the rocker shaft (paragraphs [0051]; [0053]; and [0072]);
A rocker lever (22) pivotally supported by the rocker shaft; and
A hydraulic engine brake mechanism (12) arranged in the rocker lever, the hydraulic engine brake mechanism including a hydraulic control valve (32) configured to selectively actuate an exhaust valve of the engine (paragraphs [0079] – [0083]).
In Reference to Claim 2
In addition to all the limitations of claim 1 discussed above, wherein the pressure reservoir comprises:
a reservoir plunger cavity (Fig. 11A – reference characters 20a, 94) including an inner wall surface (92, IW) and an outer end (OE); and
a reservoir plunger (78) and a spring (79) positioned in the reservoir plunger cavity between the inner wall surface and the outer end,
Wherein the spring is configured to bias the reservoir plunger toward the inner wall surface in a released state of the spring, and to enable the reservoir plunger to move toward the outer end in a compressed state of the spring (as seen from Fig. 11A and Meneely paragraph [0071]).
In Reference to Claim 3
In addition to all the limitations of claim 2 discussed above, wherein the pressure reservoir is in fluid communication with the hydraulic brake mechanism, the pressure reservoir configured to store fluid under pressure in the compressed state and to release the stored fluid to the hydraulic engine brake mechanism during a transition from the compressed state to the released state based on operation of the hydraulic control valve (Meneely paragraphs [0073] and [0079] – [0083]).
In Reference to Claim 9
A method of making a combustion engine, the method comprising:
Fastening a pedestal support (Fig. 1 – reference characters 25, 27) to a head (H) of the engine (Meneely paragraphs [0051]; [0053]; and [0072]);
Forming a pressure reservoir (Fig. 11A – reference character 77) inside a rocker lever shaft (20);
Securing the rocker lever shaft to the head (paragraphs [0051] and [0053]); and
Mounting a rocker lever (Fig. 1 – reference character 22) onto the rocker lever shaft, the rocker lever including a hydraulic engine brake mechanism (12) including a hydraulic control valve (32) configured to selectively actuate exhaust valves of the engine (paragraphs [0079] – [0083]).
In Reference to Claim 10
In addition to all the limitations of claim 9 discussed above, wherein the pressure reservoir is in fluid communication with the hydraulic brake mechanism, the pressure reservoir configured to store fluid under pressure in a compressed state of a spring, and to release the stored fluid to the hydraulic engine brake mechanism during a transition from the compressed state to a released state of the spring based on operation of the hydraulic control valve (Meneely paragraphs [0073] and [0079] – [0083]).
In Reference to Claim 11
In addition to all the limitations of claim 10 discussed above, wherein the pressure reservoir comprises:
a reservoir plunger cavity (Fig. 11A – reference characters 20a, 94) including an inner wall surface (92, IW) and an outer end (OE); and
a reservoir plunger (78) and a spring (79) positioned in the reservoir plunger cavity between the inner wall surface and the outer end,
Wherein the spring is configured to bias the reservoir plunger toward the inner wall surface in the released state, and to enable the reservoir plunger to move toward the outer end in the compressed state (as seen from Fig. 11A and Meneely paragraph [0071]).
In Reference to Claim 12
In addition to all the limitations of claim 11, wherein the rocker lever shaft receives fluid from a fluid source through a first channel (Fig. 11A – reference character 93) (Meneely paragraph [0072]).
In Reference to Claim 13
In addition to all the limitations of claim 12 discussed above, wherein the first channel is fluidly coupled to a master piston (Fig. 1 – reference character 62) when the engine brake mechanism is engaged such that the master piston and the reservoir plunger cooperate so as to alternately store and release pressure (Meneely paragraphs [0073] and [0081] – [0083]).
In Reference to Claim 14
In addition to all the limitations of claim 13 discussed above, wherein the master piston includes a second fluid channel (Fig. 3 – reference character 28) fluidly coupled to a third fluid channel (26) (Meneely paragraph [0079]).
In Reference to Claim 15
In addition to all the limitations of claim 14 discussed above, wherein the second fluid channel is fluidly coupled to the third fluid channel so as to alternately engage and disengage the engine brake mechanism via the hydraulic control valve based on operation of a solenoid configured to control fluid flow (Meneely paragraph [0079]).

In Reference to Claim 16
A rocker assembly comprising:
A rocker shaft (Fig. 11A – reference character 20) including a pressure reservoir (77);
A pedestal support (Fig. 1 – reference characters 25, 27) fastened to a head (H), the pedestal support configured to support the rocker shaft (Meneely paragraphs [0051]; [0053]; and [0072]);
A rocker lever (22) pivotally supported by the rocker shaft; and
A hydraulic engine brake mechanism (12) arranged in the rocker lever, the hydraulic engine brake mechanism including a hydraulic control valve (32) configured to selectively actuate an exhaust valve of the engine (paragraphs [0079] – [0083]).
In Reference to Claim 17
In addition to all the limitations of claim 16 discussed above, wherein the pressure reservoir is in fluid communication with the hydraulic brake mechanism, the pressure reservoir configured to store fluid under pressure in a compressed state of a spring, and to release the stored fluid to the hydraulic engine brake mechanism during a transition from the compressed state to a released state of the sprig based on operation of the hydraulic control valve (Meneely paragraphs [0073] and [0079] – [0083]).

In Reference to Claim 18
In addition to all the limitations of claim 16 discussed above, wherein the pressure reservoir comprises:
a reservoir plunger cavity (Fig. 11A – reference characters 20a, 94) including an inner wall surface (92, IW) and an outer end (OE); and
a reservoir plunger (78) and a spring (79) positioned in the reservoir plunger cavity between the inner wall surface and the outer end,
Wherein the spring is configured to bias the reservoir plunger toward the inner wall surface in a released state of the spring, and to enable the reservoir plunger to move toward the outer end in a compressed state of the spring (as seen from Fig. 11A and Meneely paragraph [0071]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Meneely.
In Reference to Claim 6
Meneely teaches:
In addition to all the limitations of claim 1 discussed above, further comprising a valve cover attached to the head, the valve cover configured to enclose the rocker assembly (Meneely paragraph [0161]),
Wherein the pedestal support comprises a mounting surface (Fig. 1 – reference character MS) adjacent the head and opposite a shaft support surface (SSS).
Meneely does not explicitly teach:
Wherein a maximum height of the valve cover from the mounting surface is less than or equal to 12.0 cm.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the valve cover of Meneely to have a maximum height less than or equal to 12.0 cm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In the instant case, the device of Meneely would not operate differently with the claimed height and since Meneely explicitly states that the reference engine brake system is intended to be lighter with a lower valve cover height (and reduced cost) than conventional systems (consistent with the intent of applicant), the device would function appropriately having the claimed height.  Further, applicant bases the requirement of such a claimed range on the engine packaging space available in personal vehicles (see applicant’s paragraphs [0026] – [0027]) and, thus, establishes the claimed height range as a result effective variable within an intended environment.  Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to dimension the valve cover of Meneely to have a maximum height of less than or equal to 12.0 cm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

In Reference to Claim 7
Meneely does not explicitly teach:
In addition to all the limitations of claim 1 discussed above, wherein a displacement of the engine is less than or equal to 5.0 liters.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the engine of Meneely to have a maximum displacement less than or equal to 5.0 liters since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In the instant case, the device of Meneely would not operate differently with the claimed displacement and would function appropriately having the claimed displacement.  Further, applicant bases the requirement of such a claimed range on the desire to implement the claimed invention in small engines (see applicant’s paragraphs [0026] – [0027]) and, thus, establishes the claimed displacement range as a result effective variable within an intended environment.  Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the rocker assembly of Meneely in an engine with a displacement of less than or equal to 5.0 liters as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

In Reference to Claim 8
Meneely teaches:
In addition to all the limitations of claim 7 discussed above, further comprising a valve cover attached to the head, the valve cover configured to enclose the rocker assembly (Meneely paragraph [0161]).
Meneely does not explicitly teach:
Wherein a maximum clearance between the rocker lever and the valve cover is less than 4.0 cm.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause a maximum clearance between the rocker lever and the valve cover of Meneely to be less than 4.0 cm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In the instant case, the device of Meneely would not operate differently with the claimed clearance and since Meneely explicitly states that the reference engine brake system is intended to be lighter with a lower valve cover height (and reduced cost) than conventional systems (consistent with the intent of applicant), the device would function appropriately having the claimed clearance.  Further, applicant bases the requirement of such a claimed range on the engine packaging space available in personal vehicles (see applicant’s paragraphs [0026] – [0027]) and, thus, establishes the claimed clearance range as a result effective variable within an intended environment.  Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to dimension a maximum clearance between the rocker lever and the valve cover of Meneely to be less than 4.0 cm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


Allowable Subject Matter
Claims 4, 5, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of Meneely teaches a rocker assembly comprising a rocker shaft including a pressure reservoir and a reservoir plunger cavity.  The prior art, however, does not fairly teach or suggest the rocker shaft further including a perpendicularly extending fastener cavity configured to receive a fastener which secures the rocker shaft to the head, wherein a fluid channel fluidly connects the fastener cavity to the reservoir plunger cavity as required by claims 4 and 19.


    PNG
    media_image1.png
    584
    463
    media_image1.png
    Greyscale

ANNOTATED BY EXAMINER

    PNG
    media_image2.png
    223
    478
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    428
    638
    media_image3.png
    Greyscale

ANNOTATED BY EXAMINER


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Schwoerer et al. (US 11,230,951); Ahmed et al. (US 2017/0284236); Toth et al. (US 2013/0269652); and Morita et al. (US 4,644,914) all show devices in the general state of the art of the invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE LEON JR whose telephone number is (571)270-3513.  The examiner can normally be reached Monday - Thursday (9am - 7pm ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached at (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE L LEON JR/Primary Examiner, Art Unit 3746